Citation Nr: 0704943	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-21 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an effective date prior to August 13, 2003 
for the award of a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1994 and October 2003 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO).  In the March 1994 rating decision, the 
RO denied an increased rating for the veteran's psychiatric 
disability.  In the October 2003 rating decision, the RO 
granted a total rating for compensation based upon individual 
unemployability due to service-connected disabilities, 
effective August 13, 2003.

In February 2006, the Board issued a decision denying 
entitlement to an increased rating for post-traumatic stress 
disorder, and denying the veteran's claim for an effective 
date prior to August 13, 2003 for a TDIU.  The veteran 
appealed the February 2006 decision.  In July 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued an order which granted a joint motion of the parties 
for remand and vacated the Board's February 2006 decision.  
The joint motion states that the February 2006 vacated 
decision failed to adequately discuss the veteran's PTSD 
symptomatology.

Medical evidence received by the RO subsequent to the 
November 2005 supplemental statement of the case is not 
pertinent to the claims currently in appellate status before 
the Board.  Review of this medical evidence by the RO is 
therefore not necessary prior to adjudication of the claims 
currently in appellate status before the Board.

The Board lastly notes that the veteran's appeal has been 
advanced on the Board's docket by reason of his advanced age.  
See 38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 38 C.F.R. 
§ 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran's PTSD symptoms include nightmares, social 
isolation, irritability, anxiety and depression; however, the 
overall disability picture is no more than considerable in 
degree, as the evidence shows industrial impairment that is 
not more than considerably disabling.

2.  Through statements made during a September 24, 1993 VA 
examination, the Board has inferred an informal claim for 
TDIU as of that date; however, entitlement to this benefit 
did not arise prior to August 13, 2003.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§  4.1, 4.7, 4.130, Diagnostic Code 9411 (2006); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  The criteria for an effective date prior to August 13, 
2003 for the award of TDIU have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Preliminary Matters

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  

The Board finds that all notification and development action 
needed to render a fair decision on the claims has been 
accomplished.

In October 2003, the RO granted the veteran a TDIU.  At that 
time, the RO assigned an effective date.  As set forth by 
Court, "[i]n cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated-it has been proven."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court further held in Dingess that when a claim has been 
proven, the purpose of section 5103(a) has been satisfied and 
notice under its provision is no longer applicable.  While 
the current claim did not stem from a grant of service 
connection, the reasoning is the same.  Because the veteran's 
TDIU claim has been granted, i.e., proven, and he was 
assigned an initial effective date, section 5103(a) notice is 
no longer applicable.  As a result, even if there was a 
notice error with respect to the duty to notify that occurred 
prior to the award of a TDIU and the assignment of an 
effective date, because the claim has already been proven and 
the purpose of section 5103(a) has been satisfied, that error 
was nonprejudicial.  

Furthermore, the Board observes that after the veteran filed 
his notice of disagreement, he was informed of what was 
needed to substantiate his claim for an earlier effective 
date.  

With respect to the veteran's claim for an increased rating, 
the veteran has not been provided notice of the type of 
evidence necessary to establish an effective date.  However, 
as explained below the Board has determined that an increased 
rating is not warranted, and no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran in not notifying him of the evidence pertinent to 
effective dates.

In letters dated in December 2002 and August 2005, the RO 
informed the veteran of the type of evidence needed to 
support the claims, who was responsible for obtaining 
relevant evidence, where to send the evidence, and what he 
should do if he had questions or needed assistance.  He was, 
in essence, told to submit all pertinent evidence he had in 
his possession pertaining to the claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record reflects that the veteran's claims files are 
complete.  The veteran's VA medical records have been 
obtained and he has been provided numerous VA examinations.  
The veteran has also provided testimony before a hearing 
officer and before the undersigned Veterans Law Judge.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal and he has 
done so.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had the required notice been provided at an earlier 
time.

The Board is satisfied that the originating agency properly 
processed the veteran's claims after providing the required 
notice and that any procedural errors in the development and 
consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claims.



Entitlement to a rating in excess of 50 percent for PTSD

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The RO has evaluated the veteran's PTSD under the provisions 
of Diagnostic Code 9411, which have been revised during the 
pendency of this appeal.  Where a law or regulation changes 
after a claim has been filed, but before the administrative 
appeal process has been concluded, the Board considers both 
the former and the current schedular criteria.  See, e.g., 
VAOPGCPREC 7-2003.

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), in effect through November 6, 1996, a 50 percent 
disability evaluation for PTSD encompassed situations where 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  

A 70 percent evaluation under the old criteria of Diagnostic 
Code 9411 was warranted for situations where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment. 

A 100 percent evaluation under the old criteria of Diagnostic 
Code 9411 was in order in cases where the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in a profound retreat from mature behavior; 
or a demonstrable inability to obtain or retain employment.  

Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006), a 
50 percent disability evaluation encompasses PTSD manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or an inability to 
establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM IV) at 32).  

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  DSM IV.

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Id.  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Id.

History

The veteran's present evaluation for PTSD stems from a May 
1953 rating decision, in which the RO granted service 
connection for cephalgia in view of an in-service head injury 
with subsequent headaches.  A zero percent evaluation was 
assigned as of January 1953.  In July 1972, the RO increased 
this evaluation to 10 percent as of February 1971 and 
expanded the grant of service connection to include anxiety, 
in view of a moderate anxiety reaction that could not be 
disassociated from cephalgia.  In a June 1973 rating 
decision, the RO increased this evaluation to 30 percent as 
of February 1971.

In August 1993, the veteran submitted his current claim for 
an increased rating.  During the pendency of this appeal, as 
indicated in a June 1994 rating action, the RO 
recharacterized the veteran's psychiatric disability as PTSD.  
The evaluation for this disorder was increased to 50 percent 
as of August 1993 (the date of claim) in an October 2000 
rating decision.

The Board is aware that the veteran, who reported retiring in 
1987 during a September 1993 VA examination, has not worked 
during the pendency of this appeal and has argued that his 
PTSD is a causal factor in this regard.  He has not, however, 
presented any competent evidence to support the finding that 
his PTSD has resulted in more than considerable industrial 
impairment or occupational and social impairment with reduced 
reliability and productivity.  

The September 1993 VA examination indicated that the veteran 
was apprehensive.  No unusual mannerisms or behavior was 
noted.  The veteran's affect was normal and his mood was 
moderately depressed.  The veteran's speech was rambling.  No 
disturbance of mental stream, thought, or perception was 
noted.  The veteran's memory was intact.  His concentration 
was impaired and his intellect was average.  The veteran's 
insight was noted to be poor and his judgment was compromised 
under stress.  The veteran had agitation with minor 
provocation.  The diagnosis was chronic PTSD of moderate 
severity.

In a May 1994 letter, the veteran's spouse reported that over 
the 10 years that she had known the veteran she had witnessed 
a large increase in the veteran's irritability, temper, and 
anxiety.  She also noted that the veteran's sleep patterns 
had become more erratic.  She asserted that the veteran's 
nervous condition increasingly put a strain on the veteran's 
personal and social relationships and were probably a factor 
in the ending of the his first marriage.

The veteran and his spouse appeared before a hearing officer 
at the RO in October 1994.  The veteran stated that he was 
seen at VA once every six months for his psychiatric 
disability.  The veteran reported that he had trouble 
sleeping due to nightmares and flashbacks.  He asserted that 
he had irritability.  He reported depression and occasional 
crying spells.  The veteran testified that he was in receipt 
of Social Security disability benefits due to a back 
disability.  The veteran's spouse stated that the veteran was 
irritable and that he was no longer able to concentrate well.

When examined in May 1996, the veteran complained of 
interrupted sleep, daily dreams of Korea, and occasional 
nightmares.  He asserted that he was persistently anxious and 
that he was mildly depressed much of the time.  He also 
reported irritability and outbursts of anger.  Mental status 
examination revealed that the veteran was fully oriented and 
that he was appropriately dressed.  His attitude was pleasant 
and cooperative.  He appeared highly anxious and apprehensive 
during the interview.  His mood was mildly depressed.  The 
veteran's thinking was characterized by circumstantiality.  
He had no hallucinations and no delusions.  He denied 
suicidal or homicidal ideation.  Immediate memory was three 
out of three and repeat memory was one out of three.  That 
was consistent with the veteran's self report that his memory 
had not been good lately.  Calculations were interfered with 
by the veteran's preoccupations.  The examiner assigned the 
veteran a GAF score of 65.  The examiner noted that the 
veteran was able to relate to the examiner, that he had 
friends, and that he was able to relate to his wife.  Also, 
the examiner reported that the veteran had a long work 
history and that he was symptomatic at work in the sense that 
he had arguments with his supervisors.  The examiner, 
however, stated that the veteran was still able to function 
quite well.  

When examined in May 1998, the veteran again reported that he 
had not worked since his retirement in 1987.  He related that 
he had been a heavy equipment operator for 40 years.  He 
stated that he was forced to stop working due to a back 
injury.  The examiner diagnosed the veteran as having PTSD 
and assigned a GAF score of 60.  The veteran reported being 
socially withdrawn, and depressed.  The veteran also 
complained of experiencing interrupted sleep, combat 
nightmares, startle reactions, and intrusive memories.  

In July 1999 the veteran was afforded a VA psychiatric 
examination.  The veteran reported that he was socially 
isolated, persistently depressed, had impaired sleep, combat 
nightmares, and excessive startle reactions to loud sounds.  
He also reported intrusive memories and flashbacks during 
waking hours.  He avoided being in crowds and public places 
where he felt vulnerable and alert.  Objective examination 
revealed that the veteran was oriented times three, that he 
had no unusual mannerisms or behavior, and that he had normal 
speech and communication.   His affect was constricted and 
his mood was depressed.  There was no disturbance of mental 
stream, thought, or perception noted.  The veteran denied 
suicidal or homicidal ideation.  His memory and concentration 
were intact and he had no cognitive deficit.  The veteran's 
insight was poor and his judgment was compromised under 
stress.  The veteran reported that he became agitated and 
sometimes destructive of objects in the house when provoked.  
The examiner diagnosed PTSD and assigned a GAF score of 55.  

Examination in November 2000 continued to show that the 
veteran had various complaints related to his PTSD.  The 
veteran was dressed casually, he was guarded, and there was 
no abnormal motor activity.  His affect was appropriate, his 
mood was anxious, and his speech was logical.  There were no 
perceptual problems.  Thought process and thought content 
were normal.  The veteran had no suicidal or homicidal 
ideation.  The veteran was fully oriented.  The veteran's 
memory was one out of three.  He was unable to do serial 
seven's.  His insight and judgment were fair.  His impulse 
control was minimally impaired.  The veteran reported 
shouting and screaming when he lost his temper.  He denied 
having any recent stressful life events.  The veteran related 
that he had problems getting along with others.  The examiner 
stated that the veteran's symptoms of PTSD had a moderate 
influence on his social life.  The examiner assigned a GAF 
score of 50.  With respect to employability, the examiner 
related that the veteran had not worked for the past 13 years 
primarily due to his back disability.

A July 2001 VA examination report notes that the veteran 
complained of irritability, difficulty being with people, 
poor sleep, nightmares, and flashbacks.  Examination revealed 
that the veteran was dressed casually.  He was cooperative 
and his mood was neutral.  His affect was appropriate.  There 
were no perceptual problems and the veteran's thought 
processes and content were normal.  There was no suicidal or 
homicidal ideation.  The veteran was fully oriented and his 
memory was one out of three.  He was unable to do serial 
seven's.  Insight, judgment, and impulse control were fair.  
His GAF score was 55.  The examiner noted that the veteran 
was married, but that he was very isolative.  

On VA examination in May 2003, the veteran reported 
nightmares and flashbacks.  He stated that he was 
hypervigilant and that he startled easily.  He reported that 
he had such symptoms two or three times a week.  Examination 
revealed that the veteran was dressed casually, he was 
cooperative, and his mood was neutral.  His affect was 
blunted and his speech was normal.  There were no perceptual 
problems.  Thought process and thought content were normal.  
The veteran had no suicidal or homicidal ideation.  The 
veteran was fully oriented, and his insight, judgment, and 
impulse control were fair.  The examiner indicated that the 
veteran's GAF was 50, that the veteran had moderate symptoms, 
and that he was somewhat isolative.  The examiner opined that 
the veteran's psychiatric disability did not prevent him from 
employment.

A July 2003 VA mental health outpatient report notes that 
essentially the veteran's condition had not changed.  It was 
noted that the veteran appeared emotionally aloof, as always.  

A September 2004 PTSD clinic note indicates that the veteran 
reported sleep problems with occasional nightmares and 
flashbacks.  The veteran denied suicidal and homicidal 
thoughts.  Mental status examination revealed that the 
veteran was well groomed, calm, and cooperative.  He 
maintained eye contact.  His mood was neutral and his affect 
was slightly anxious.  His speech was clear and goal-
directed.  The veteran denied suicidal and homicidal 
ideation, plan or intent.  No audio or visual hallucinations 
were reported, and no delusions were elicited.  The veteran's 
insight and judgment were fair.  In October 2004 the veteran 
was noted to have a GAF score of 60.

At the May 2005 Travel Board Hearing, the veteran testified 
that he saw a psychiatrist for his PTSD about two or three 
times a year. 

A June 2005 VA outpatient record indicates that the veteran 
complained of not sleeping.  He was advised to take 
medication and to avoid daytime naps.  The veteran reported 
that he had been bothered by feeling down, depressed, or 
hopeless over the last month.  He also reported that he had 
been bothered by little interest or pleasure in doing things 
in the last month.  The diagnosis was PTSD and the veteran's 
GAF was noted to be 60.

Analysis

Several VA examiners have indicated that the veteran's PTSD 
did not prevent the veteran from working.  Reports 
consistently show that the veteran worked for 40 years prior 
to retiring due to a back disability.  Moreover, VA 
examination reports from the 1990's to the 2000's show that 
the veteran's GAF score primarily ranged from 55 to 65, 
denoting no more than moderate psychological, social and 
occupational functioning.  While the record indicates that 
the veteran has anxiety, depression, sleep disturbance, and 
social withdrawal due to his PTSD, the VA examiners have 
indicated that the veteran's symptoms are only moderately 
disabling.  Given these facts, the Board finds that the 
veteran's industrial impairment more nearly approximates the 
criteria for a 50 percent rating under the old rating 
criteria of Code 9411 (considerable social and industrial 
impairment).  

Additionally, a higher rating of 70 percent is not warranted 
under the revised criteria of Code 9411.  In this regard, 
mental status examination reports from the 1990's to the 
2000's consistently show that the veteran was alert and 
oriented times three, he had no suicidal/homicidal ideation, 
and he had no disturbance of mental stream, thought or 
perception.  His speech was normal.  He has been married 
twice, both marriages for several years.  The symptoms 
necessary for the next higher rating of 70 percent have not 
been reported.  There is no evidence of suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); or an inability to establish and maintain effective 
relationships.  

Given the foregoing, the Board concludes that the overall 
disability picture more closely approximates the criteria for 
a 50 percent evaluation than a 70 percent evaluation under 
either the older or the revised diagnostic code.  In reaching 
this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

Entitlement to an earlier effective date for the grant of 
TDIU

Legal Criteria

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

However, 38 U.S.C.A. § 5110(b)(2) provides that, in cases 
involving a claim for an increased evaluation, the effective 
date will be the earliest date as of which it was factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from such date.  See also 
38 C.F.R. § 3.400(o)(2) (providing that, if the claim is not 
received within one year from such date, the effective date 
is the date of receipt claim); Harper v. Brown, 10 Vet. App. 
125, 126-127 (1997) (holding that 38 C.F.R. § 3.400(o)(2) is 
applicable only where the increase in disability precedes the 
filing of the claim and the claim is received within one year 
of the increase).  

As such, determining whether an effective date assigned for 
an increased evaluation is proper under the law requires: (1) 
a determination of the date of the receipt of the claim for 
the increased evaluation, and (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Hazan v. Gober, 10 Vet. 
App. 511, 521 (1992).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r).  "Claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2001); see also Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication 
indicating an intent to apply for a benefit under the laws 
administered by VA could be considered an informal claim 
provided it identified, but not necessarily with specificity, 
the benefit sought.  38 C.F.R. § 3.155(a).  

The question of determining the effective date of a claim for 
TDIU was further addressed in Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).  In this case, and as further analyzed 
by the General Counsel in VAOPGCPREC 12-2001 (July 6, 2001), 
the Federal Circuit determined that once a veteran submits 
evidence of a medical disability, makes a claim for the 
highest rating possible, and submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) that 
an informal claim "identify the benefit sought" has been 
satisfied.  Then, VA must consider the claim of entitlement 
to TDIU.  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  38 C.F.R. § 3.157.  

As to reports prepared by VA or the uniformed services, the 
date of receipt of such a claim is deemed to be the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital. 38 C.F.R. § 3.157(b)(1).  
For reports prepared by a non-VA hospital where the veteran 
was maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b).

History and Analysis

Preliminarily, the Board has considered the veteran's 
contentions.  During his May 2005 Board hearing, the veteran 
asserted that the effective date for grant of TDIU should 
have been August 13, 2002, as that was the date that he was 
first assigned a combined evaluation of 70 percent.  See 
38 C.F.R. § 4.16(a). 

In this case, the RO, in the appealed October 2003 rating 
decision, granted entitlement to TDIU and assigned an 
effective date of August 13, 2003, the date the RO received a 
formal claim of entitlement to TDIU.  The two questions for 
the Board thus are (1) whether a "claim," defined under 
38 C.F.R. § 3.1(p), was received prior to that date; and (2) 
whether entitlement arose prior to that date.

The veteran's current claim for an increased evaluation for 
PTSD was received on August 16, 1993.  On September 24, 1993, 
the veteran underwent a VA psychiatric examination, during 
which he indicated that he "was forced to retire because of 
my back and my nerves." 

In view of 38 C.F.R. § 3.155(a) and VAOPGCPREC 12-2001, the 
Board finds that the veteran's commentary as to current 
unemployability from his September 24, 1993 VA examination is 
tantamount to an informal claim, and the Board will thus 
treat it as such.  See 38 C.F.R. § 3.157(b)(1).  

The question for the Board thus becomes whether the veteran 
was shown to be unable to secure or follow a substantially 
gainful occupation due to service-connected disorders prior 
to August 13, 2003.

In this regard, the Board notes that the veteran's service-
connected disorders, in addition to PTSD, include residuals 
of a cold injury to the left foot and to the right foot (each 
currently rated as 30 percent disabling, but previously rated 
as 20 percent disabling from August 13, 2002 until August 13, 
2003); tinnitus (rated as 10 percent disabling); and 
residuals of a perforated right eardrum, a superficial scar 
of the left cornea, and bilateral sensorineural hearing loss 
(all rated as zero percent disabling).  While the veteran met 
the initial criteria for schedular consideration for TDIU 
under 38 C.F.R. § 4.16(a) prior to August 13, 2003, a showing 
of unemployability due to service-connected disabilities 
prior to that date needs to be shown for a grant in this 
case.

Here, the Board has reviewed the claims file and finds no 
evidence prior to August 13, 2003 indicating such 
unemployability due to service-connected disabilities.  
Notably, none of the veteran's VA psychiatric examiners prior 
to that date found that his PTSD, in and of itself, precluded 
substantially gainful employment.  As noted above, the 
veteran's November 2000 VA examination report contains a GAF 
score of 50, but the examiner stated that the veteran had not 
worked in the past thirteen years primarily because of his 
back symptoms.  Service connection is not presently in effect 
for a low back disorder.

The Board also notes that none of the medical evidence 
addressing the veteran's other service-connected disorders 
indicates that those disorders, either by themselves or in 
conjunction with his PTSD, precluded substantially gainful 
unemployment prior to August 13, 2003.  Again, the Board is 
aware that the veteran was assigned a combined 70 percent 
evaluation as of August 13, 2002 and has argued for a grant 
of TDIU retroactive as of that date in view of this 
evaluation.  However, the medical evidence concerning 
unemployability prior to August 13, 2003 primarily concerned 
the veteran's nonservice-connected low back disorder.  The 
Board must point out again that, under 38 C.F.R. § 4.16(a), a 
combined 70 percent evaluation qualifies for consideration 
for, but not necessarily a grant of, TDIU on a schedular 
basis. 

In summary, the Board has conceded September 24, 1993 as the 
date of the veteran's claim of entitlement to TDIU.  However, 
the claims file contains no evidence indicating that the 
veteran's service-connected disorders, in and of themselves, 
rendered him unable to secure or follow a substantially 
gainful occupation prior to the currently assigned effective 
date of August 13, 2003 for TDIU.  

As such, the preponderance of the evidence is against the 
veteran's claim of entitlement to an effective date prior to 
August 13, 2003 for the award of TDIU, and this claim must be 
denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. at 55; 38 U.S.C.A. 
§ 5107(b).


ORDER

The claim of entitlement to an evaluation in excess of 50 
percent evaluation for PTSD is denied.

The claim of entitlement to an effective date prior to August 
13, 2003 for the award of TDIU is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


